Citation Nr: 1200294	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from January 1969 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

The Veteran presently seeks to reopen a claim of service connection for bilateral hearing loss, last denied by the RO in August 1999.  The Veteran did not appeal that decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383- 1384 (Fed. Cir. 1996).  As such, the issue has been captioned as set forth above.

The issue of service connection for bilateral hearing loss, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by the RO in a rating decision dated in August 1999, and the Veteran did not perfect a substantive appeal.

2.  Evidence received since the August 1999 RO decision denying entitlement to service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

1.  The August 1999 rating decision that denied the Veteran's claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The additional evidence received since the August 1999 rating decision denying the Veteran's claim of service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's claim for service connection for bilateral hearing loss and remands it for further development.  Because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For this reason, no further discussion of VA's duties to notify and assist is required.

Reopening Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic disorders, such as organic diseases of the nervous system, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The Veteran asserts that he has current bilateral hearing loss that is manifested as a result of exposure to acoustic trauma experienced during his period of active service.  Because the Veteran did not submit a notice of disagreement to the August 1999 rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

 In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In a decision of the RO dated in August 1999, the Veteran's claim of entitlement to service connection for bilateral hearing loss was denied.  At the time of this decision, the evidence of record included the Veteran's service treatment records and post-service VA medical treatment records.  In this decision, VA conceded exposure to acoustic trauma during the Veteran's period of active service.

The Veteran's service treatment records included a January 1969 report of medical examination which showed that at entrance into service, clinical evaluation of the ears and drums was normal.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
-
5
LEFT
10
5
5
-
15

A November 1972 report of medical examination showed that clinical evaluation of the ears and drums was normal.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
5
LEFT
0
0
5
0
10

A July 1986 report of medical examination showed that clinical evaluation of the ears and drums was normal.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
15
25
LEFT
20
10
20
20
30

A July 1978 reference audiogram showed that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
5
10
10
15
20

A February 1988 reference audiogram showed that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
10
10
LEFT
10
10
15
20
15

A July 1988 reference audiogram showed that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
10
10
LEFT
10
15
20
25
25

A December 1988 report of medical examination showed that at separation from active service, clinical evaluation of the ears and drums was normal.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
10
LEFT
10
10
15
20
15

Subsequent to service, a VA audio examination report dated in January 1999 revealed that the Veteran reported a 14 year history around artillery while in service, and one year in Vietnam.  He denied any other occupational noise exposure.  His recreation noise exposure was limited to lawn mowers and weed eaters.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
40
LEFT
10
15
25
35
45

The diagnosis was normal to moderately severe high frequency sensorineural hearing loss in each ear.

The Veteran filed a claim for service connection for bilateral hearing loss in December 1998.  In its August 1999 decision, the RO concluded that the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for defective hearing.
Following the August 1999 decision, in correspondence dated in January 2007, the Veteran requested that his claim for service connection for bilateral hearing loss be reopened.

In support of his claim, the Veteran submitted VA outpatient treatment records showing current treatment for symptoms associated a bilateral hearing loss disability.  The Veteran described that he had experienced acoustic trauma during his period of active service, and that he had been treated for several years.  He added that he was currently using hearing aids.

A VA examination report dated in September 2007 shows that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
60
LEFT
25
40
70
70
90

The diagnosis was normal to moderately severe sensorineural hearing loss in the right ear and normal to profound mixed hearing loss in the left ear.

In an October 2007 rating decision, the RO conceded that the Veteran was exposed to acoustic trauma during his period of active service.  

In light of the foregoing, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  The Board finds that the additional medical evidence of record since August 1999, specifically, the September 2007 VA examination report showing a current hearing loss disability, coupled with VA's conceding exposure to acoustic trauma in service, and the Veteran's statements as to the onset and continuity of hearing loss, suggests that there is a possibility that the Veteran's current bilateral hearing loss is manifested as a result of his period of active service.   As noted above, in Shade, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's statements as to experiencing ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson, 581 F.3d at 1315-16; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Here, while the VA examiner in September 2007 concluded that the hearing loss was not related to acoustic trauma in service, this was based on the fact that there was no evidence that the Veteran complained of hearing loss during service.  The opinion is inadequate to the extent that the Veteran's competent statements as to the onset and continuity of symptoms were not considered by the examiner.  The Veteran's lay evidence of record, however, does suggest a continuity of symptomatology. 

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for bilateral hearing loss. Therefore, the claim is reopened. 


ORDER

New and material evidence having been presented, the claim of service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.


REMAND

In reopening the Veteran's claim for service connection for bilateral hearing loss, the Board reiterates that the Veteran's enlistment examination did not show any findings of a hearing loss disability.  Thereafter, during his period of active service, the audiometric findings demonstrate some degree of additional hearing loss, though not of sufficient severity to be considered a hearing loss disability under 

38 C.F.R. § 3.385.  Following service, the VA examination reports dated in January 1999 and September 2007 each show that the Veteran's bilateral hearing loss met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

In the September 2007 VA examination report, the examiner concluded that the Veteran's hearing loss was not related to acoustic trauma in service, as there was no evidence that he complained of hearing loss during service or within one year after separation therefrom.  The examiner further explained that there was no indication of a significant change in the Veteran's hearing from service entrance to discharge, and that there was no scientific basis for concluding that hearing loss that developed 20 to 30 years later was causally related to military service.

As noted above, the examiner's opinion is legally inadequate, as it relied primarily on the absence of a hearing loss disability in service and did not afford any consideration to the Veteran's reports of having experienced hearing loss in service as consistent with his history of inservice noise exposure which has been conceded by VA.  Moreover, in reviewing the inservice audiometric test results, the Board notes that the pure tone thresholds during service, while not significant enough so as to meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, do demonstrate some degree of worsening from entrance until separation.  Finally, while the VA examiner suggested that there was no scientific basis for concluding that hearing loss that developed 20 to 30 years later could be related to service, the Veteran filed his claim asserting hearing loss less than 10 years after separation from service.  Thus, this conclusion by the examiner does not appear to be applicable in the Veteran's case.  As such, the opinion is inadequate, and a remand for a new VA examination concerning the etiology of the Veteran's bilateral hearing loss is necessary prior to deciding the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, and etiology of the claimed bilateral hearing loss.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner must note in the examination report that the claims file and the Remand have been reviewed.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must provide the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, the puretone threshold average, and the results of the word recognition test, in percentages, using the Maryland CNC test.

The examiner shall also record a history of in-service and post-service noise exposure.  The examiner must consider the competent statements of the Veteran and other lay statements of record as to the onset and continuity of symptomatology since service.

It is noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure in service and has had bilateral hearing loss since service.  He is competent to attest to factual matters of which he had first-hand knowledge.

The examiner must then provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss is causally or etiologically related to his period of active service, including noise exposure.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The RO/AMC should review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken.

3.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


